Appeal by plaintiff, as limited by his brief, from so much of an order and a judgment of the Supreme Court, Kings 'County, entered October 24, 1967 and November 16, 1967 respectively, as affect defendants other than 3720 Realty iCorp. Judgment affirmed insofar as appealed from. No opinion. Appeal from order, as limited, dismissed. No appeal lies from an order denying a motion for a new trial, made only on the -trial minutes. In any event, the contentions raised on the motion were considered on the appeal from the judgment. A single bill of costs is allowed to respondents Naiztat Iron Works, Inc., and Neckman .Construction iCorp., jointly. Christ, Acting P. J., Brennan, .Rabin, Hopkins and Martuseello, JJ., concur.